Exhibit 10.2

DDI CORP.

2011 Stock-Incentive Plan

 

 

Stock Option Award Agreement: Employees

 

Award No.  

 

  

 

Name of Participant:

                           Employee ID:

You are hereby awarded this stock option (the “Option”) to purchase Shares of
DDi Corp. (the “Company”), subject to the terms and conditions set forth in this
Stock Option Award Agreement (the “Award Agreement”) and in DDi Corp.’s 2011
Stock Incentive Plan (the “Plan”). Terms below that begin with capital letters
have the special meaning set forth in the Plan (or in this Award Agreement, if
defined herein).

This Award is conditioned on your execution of this Award Agreement within
twenty (20) days after the Grant Date specified in Section 1 below. By executing
this Award Agreement, you will be irrevocably agreeing that all of your rights
under this Award will be determined solely and exclusively by reference to the
terms and conditions of the Plan, subject to the provisions set forth below. As
a result, you should not execute this Award Agreement until you have
(i) carefully considered the terms and conditions of the Plan and this Award
(including all of the attached Exhibits), and (ii) consulted with your personal
legal and tax advisors about all of these documents.

1. Specific Terms. Your Option has the following terms:

 

Type of Option: Grant Date: Number of Shares subject to this Award: Exercise
Price: Total Exercise Price:



--------------------------------------------------------------------------------

Vesting:    Your Award will vest as follow, provided that your Continuous
Service has not ended before the particular Vesting Date (subject to the terms
of any employment agreement between you and the Company):   

Vesting Date

  

Number of Shares

Vesting on Vesting Date

Accelerated Vesting:    You will become 100% vested in this Award if (i) your
Continuous Service ends due to your death or your Disability, or (ii) in the
event of a Change in Control. Dividend Equivalent Rights:    Not applicable to
this Award. Expiration Date:    Recapture and Recoupment:   

- Section 14 of the Plan shall apply re Termination, Rescission, and Recapture
of this Award.

 

- Section 15 shall apply re Recoupment of this Award.

2. Manner of Exercise. This Option shall be exercised in the manner set forth in
the Plan. The amount of Shares for which this Option may be exercised is
cumulative; that is, if you fail to exercise this Option for all of the Shares
vested under this Option during any period set forth above, then any Shares
subject hereto that are not exercised during such period may be exercised during
any subsequent period, until the expiration or termination of this Option
pursuant to Sections 1 and 4 of this Award Agreement and the terms of the Plan.
Fractional Shares may not be purchased.

3. Special ISO Provisions. If designated as an ISO, this Option shall be treated
as an ISO to the extent allowable under Section 422 of the Code, and shall
otherwise be treated as a Non-ISO. If you sell or otherwise dispose of Shares
acquired upon the exercise of an ISO within 1 year from the date such Shares
were acquired or 2 years from the Grant Date, you agree to deliver a written
report to the Company within 10 days following the sale or other disposition of
such Shares detailing the net proceeds of such sale or disposition.

4. Termination of Continuous Service. If your Continuous Service with the
Company is terminated for any reason, this Option shall terminate on the date on
which you cease to have any right to exercise the Option pursuant to the terms
and conditions set forth in Section 5 of the Plan.

5. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest if any, in this Award and any underlying Shares. You shall
designate the Beneficiary by completing and executing a designation of
beneficiary agreement (the “Designation of Death Beneficiary”) and delivering an
executed copy of the Designation of Beneficiary to the Company. To the extent
you do not duly designate a beneficiary who survives you, your estate will
automatically be your beneficiary.

6. Restrictions on Transfer of Award. Your rights under this Award Agreement may
not be sold, pledged, or otherwise transferred without the prior written consent
of the Committee, except as hereinafter provided.



--------------------------------------------------------------------------------

7. Taxes. Except to the extent otherwise specifically provided in an employment
or consulting agreement between you and your employer, by signing this Award
Agreement, you acknowledge that you shall be solely responsible for the
satisfaction of any taxes that may arise pursuant to this Award (including taxes
arising under Sections 409A (regarding deferred compensation) or 4999 (regarding
golden parachute excise taxes), and that neither the Company nor the Committee
shall have any obligation whatsoever to pay such taxes or to otherwise indemnify
or hold you harmless from any or all of such taxes. The Committee shall have the
sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and this Award Agreement.

8. Not a Contract of Employment. By executing this Award, you acknowledge and
agree that (i) any person who is terminated before full vesting of an award,
such as the one granted to you by this Award Agreement, could claim that he or
she was terminated to preclude vesting; (ii) you promise never to make such a
claim; (iii) nothing in this Award Agreement or the Plan confers on you any
right to continue an employment, service or consulting relationship with the
Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (iv) the Company would not have granted this Award to you
but for these acknowledgements and agreements.

9. Investment Purposes. By executing this Award Agreement, you represent and
warrant that any Shares issued to you pursuant to your Option will be held for
investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.

10. Securities Law Prospectus and Restrictions. By executing this Award
Agreement you acknowledge that you have received a copy of the Prospectus
describing the Plan. Regardless of whether the offering and sale of this Option
or Shares under the Plan have been registered under the Securities Act of 1933,
as amended (the “Securities Act”), or have been registered or qualified under
the securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Securities Act or the securities laws of any state or any other law or to
enforce the intent of this Award.

11. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

12. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

13. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

14. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records. Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally or electronically delivered or properly mailed.



--------------------------------------------------------------------------------

15. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

16. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 18 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects any rights or
obligations under this Award Agreement.

17. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan, and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

18. Governing Law. The laws of the Delaware shall govern the validity of this
Award Agreement, the construction of its terms, and the interpretation of the
rights and duties of the parties hereto.

By your acceptance of this Stock Option Grant, you agree that this option is
granted under and governed by the terms and conditions of DDi Corp.’s 2011
Stock-Incentive Plan (as amended from time to time) and by the terms and
conditions of this agreement.



--------------------------------------------------------------------------------

DDI CORP.

2011 STOCK INCENTIVE PLAN

 

 

Designation of Death Beneficiary

 

 

INSTRUCTIONS: You may expressly designate a death beneficiary (the
“Beneficiary”) to your interest in stock option awards you receive under the
2011 Stock Incentive Plan and any underlying Shares. To designate a Beneficiary,
you must (1) complete and sign this Designation of Death Beneficiary Form and
(2) deliver a signed copy of this Form to Kurt Scheuerman, DDi’s Vice
President & General Counsel, in person or by email at kscheuerman@ddiglobal.com.
Designating a death beneficiary is optional. If you do not duly designate a
beneficiary, your estate will automatically be your beneficiary.

 

 

In connection with the Awards designated below that I have received pursuant to
the DDi Corp. 2011 Stock Incentive Plan (the “Plan”), I hereby designate the
person specified below as the beneficiary upon my death of my interest in such
Awards. This designation shall remain in effect until revoked in writing by me.

 

Name of Beneficiary:  

 

  Address:  

 

  Social Security No.:  

 

 

This beneficiary designation relates to any and all of my rights under the
following Award(s):

 

  ¨ any Award that I have received or ever receive under the Plan.

 

  ¨ the                      Award that I received pursuant to an award
agreement dated                  ,      between myself and the Company.

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

Date:  

 

By:  

 

  Name of Participant

Sworn to before me this

     day of             , 20    

 

 

Notary Public

County of    

State of  

 